Per Curiam.
In the case of Bool v. Mix, cited by the defendant’s counsel, the plaintiff, when in her minority she executed the deed, had a vested interest in remainder, in the land; and having acknowledged the deed as a feme covert, it was held to be voidable only; and nothing having been done to avoid it, it defeated her recovery. Here the land belonged to, the plaintiff’s husband, and she had no estate or interest in it, but only a capacity to be endowed in the event she should survive him. There was nothing upon which - the deed could operate. It was therefore merely void, and required no act on her part to disaffirm it.
New trial denied.